Citation Nr: 0615722	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  05-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently assigned a 10 percent disability rating.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which continued a 10 percent evaluation 
for service-connected bilateral hearing loss.  

In October 2005, the veteran indicated on VA Form 9 that he 
wanted a BVA hearing.  He withdrew his hearing request in 
November 2005, prior to any scheduled hearing date.  In 
February 2006, the Board received copies of VA audiological 
evaluations from the veteran's representative, including a 
July 2005 evaluation not previously considered by the RO.  In 
April 2006, the veteran waived RO review of the new evidence 
submitted.


FINDINGS OF FACT

1.  Audiometric testing performed in November 2004 revealed 
an average puretone decibel hearing loss of 64 decibels for 
the right ear and 110 decibels for the left ear at the 1000, 
2000, 3000, and 4000 Hertz levels, with speech recognition 
scores of 92 percent for the right ear, and 24 percent for 
the left ear.  Audiometric testing shows that the veteran's 
hearing loss equals Level II hearing loss in the right ear 
and Level XI hearing loss in the left ear.  

2.  Audiometric testing performed in July 2005 revealed an 
average puretone decibel hearing loss of 61 decibels for the 
right ear and 102 decibels for the left ear at the 1000, 
2000, 3000, and 4000 Hertz levels, with a speech recognition 
score of 88 percent for the right ear.  Audiometric testing 
shows that the veteran's hearing loss equals Level III 
hearing loss in the right ear. 

3.  The puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 
decibels or more for the left ear, but was not 55 decibels or 
more for the right ear.  Puretone thresholds were not 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz for either ear.  The left ear demonstrates an 
exceptional pattern of hearing loss that corresponds to Level 
X hearing loss.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1- 4.14, 4.85- 4.87 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In an October 2004 letter, VA informed the veteran of the 
evidence needed to substantiate his claim, provided him with 
an opportunity to submit such evidence, and asked for any 
other evidence or information that the supports his claim. An 
enclosure to the letter enumerated evidence received by VA; 
evidence VA would reasonably seek to obtain (including 
medical records from the military, from or authorized by VA 
hospitals, or from the Social Security Administration); and 
information and evidence for which the veteran was ultimately 
responsible (including enough information about evidence so 
that VA can request it, and all requested records not in 
possession of a Federal department and agency, such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers).  The letter 
provided the veteran with VCAA notice prior to issuance of 
the January 2005 rating decision.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence necessary to substantiate the claim.  
Dingess/Hartman, slip op. at 14.  Additionally, VA must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, VA provided the veteran with notice of 
the type of information and evidence generally needed to 
substantiate his claim, but did not provide notice of the 
type of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  Despite the inadequate notice provided on the 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   In 
September 2005, the RO issued a statement of the case that 
provided the veteran with applicable regulations on 
disability ratings.  Further, because the Board has granted 
the veteran's claim, and because the veteran has not 
contended that any VCAA notice deficiency resulted in 
prejudice in the adjudication of this appeal, the Board finds 
that any notice deficiency was harmless error.  Id.  The RO 
shall address any notice defect regarding effective dates 
when effectuating the award.    

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records and VA 
audiological evaluations have been associated with the claims 
file.  The veteran indicated on a November 2004 expedited 
action attachment that he has no further evidence to submit.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.  The 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

B. Background and Evidence

On a September 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
80
85
85
LEFT
75
90
105
NR
115

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  The examiner did not test speech 
recognition in the left ear.  The examiner found moderate to 
profound mixed hearing loss in the right ear and severe to 
profound mixed hearing loss in the left ear. 

On the authorized VA audiological evaluation in November 
2004, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
70
70
75
LEFT
85
105
115
110
110

The puretone threshold average was cited at 64 decibels for 
the right ear and 110 decibels for the left ear at the 1000, 
2000, 3000, and 4000 Hertz levels.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 24 percent in the left ear.  The examiner 
diagnosed mild to severe sensorineural hearing loss in the 
right ear, and severe to profound mixed hearing loss in the 
left ear.  She noted that the veteran had been seen at the 
Audiology Clinic in the past due to his history of left 
cholesteatoma and for treatment in the ENT Clinic.  She 
stated that given the fact that the veteran's hearing is 
already service connected for hearing loss, it is likely as 
not that his loss has worsened since his previous evaluation.   

On a July 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
65
70
LEFT
80
100
105
100
NR

The examiner found 10 to 15 decibels improvement in the right 
ear, with mild to severe sensorineural hearing loss in the 
right ear, and a 5 to 10 decibel decrease in the lower 
frequencies in the left ear.   He stated that the veteran had 
essentially stable severe to profound mixed hearing loss.  
The veteran's speech understanding was stable and good in the 
right ear.   Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear.  The examiner did not 
test speech recognition in the left ear.  

C. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2005).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2005).    

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability and 
a case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  See Id.  In this case, a staged rating is not for 
consideration.

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2005).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2005).   Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2005).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately. Id. 

The Board finds that all of the veteran's audiological 
examinations were executed in accordance with the 38 C.F.R. § 
4.85(a) requirements for the evaluation of hearing impairment 
including a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  However, the Board 
finds that an evaluation of the veteran's hearing impairment 
based on the September 2004 VA audiological examination is 
not appropriate.  According to the CAVC, the credibility and 
weight to be attached to medical opinion evidence is within 
the province of the Board.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470 (1993).  Subsequent November 2004 and July 2005 
audiological examinations reflect a significant 10 to 15 
decibel improvement in right ear hearing since the September 
2004 examination.  Because of this discrepancy between the 
earlier examination and the two later examinations, the Board 
finds that the November 2004 and July 2005 audiological 
examinations provide the more probative evidence.  

The November 2004 audiometric findings, applied to Table VI, 
yield a numeric designation of II for the right ear (64 
decibel puretone threshold average, and 92 percent speech 
discrimination), and a numeric designation of XI for the left 
ear (110 decibel puretone threshold average, and 24 percent 
speech discrimination).  These numeric designations, entered 
into Table VII, produce a 10 percent evaluation for hearing 
impairment.  

Because, the audiometric findings in the left ear were at 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), 38 C.F.R. § 4.86 
provisions for exceptional patterns of hearing impairment 
apply.  Each ear is evaluated separately; thus, these 
provisions do not apply the right ear.  See 38 C.F.R. § 4.86 
(2005).  Accordingly, Table VIA may be used to determine the 
numeric designation for hearing impairment for the left ear.  
Id.  The rating specialist should apply whichever results in 
the higher numeral.  Id.  An evaluation under Table VIA using 
the November 2004 puretone average of 110 decibels still 
yields a numeric designation of XI for the left ear, and a 10 
percent evaluation.  

The July 2005 audiometric findings, applied to Table VI, 
yield a numeric designation of III for the right ear (61 
decibel puretone threshold average, and 88 percent speech 
discrimination).  Speech discrimination for the left ear was 
not recorded.  Audiometric findings in the left ear were at 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), thus, the left ear may be 
evaluated under Table VIA for hearing impairment based only 
on puretone threshold average.  See 38 C.F.R. § 4.86 (2005).  
An evaluation under Table VIA, yields a numeric designation 
of X for the left ear (102 decibel puretone threshold 
average).  These numeric designations, entered into Table 
VII, produce a 20 percent evaluation for hearing impairment.  

Where both the November 2004 and the July 2005 audiometric 
findings are applicable in this case, resolving the benefit 
of the doubt in favor of the veteran, the Board finds that 
the veteran is entitled to a 20 percent evaluation.   See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2004).   
The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations.  See v. Principi, 3 Vet. App. 345, 349 (1992).

D.  Conclusion

The Board concludes the evidence supports a 20 percent 
evaluation for bilateral hearing loss.  


ORDER

A 20 percent rating, but no more, is granted for bilateral 
hearing loss subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


